PER CURIAM.
Although we find no error in the trial court’s dismissal of appellant’s complaint, we agree with appellant that she should have been given an additional opportunity to amend her complaint to attempt to state a cause of action for breach of the written contingency agreement. Appellant filed a rambling, multi-count complaint that would hardly serve as a model for modern pleadings. Nevertheless, appellant represented to the trial court and has represented to this court that a cause of action could be alleged. We believe one last opportunity should be afforded appellant to allege a clear legal claim against appellees.
Accordingly, we remand with directions that appellant be granted leave to file an amended complaint attempting to state a cause of action for breach of a written contingency agreement within a specified amount of time, and for further proceedings as appropriate thereafter.
GLICKSTEIN, C.J., ANSTEAD, J., and OFTEDAL, RICHARD L., Associate Judge, concur.